In answer to a communication from the Governor requesting the opinion of the Supreme Court, the following was given September 29, 1896.
To His Excellency Charles Warren Lippitt, Governor of the State of Rhode Island and Providence Plantations:
We have received Your Excellency's communication of the 17th inst., submitting for our opinion a question raised by the town council of Johnston, as follows: "A voter of the State comes to this Town and has resided here for more than six months prior to an election; he files a certificate of *Page 727 
his registration in another Town or City in this State in the year last past; must the Board of Canvassers place his name upon the voting list of this Town? And, if so, shall the name be placed on the list for General Elections only, or must it be placed on the list for the election of Town Officers as well?"
Assuming that the certificate of registration referred to in the question is the certificate of the town clerk of the town in which the name of the voter registered, as provided by Gen. Laws R.I. cap. 7, § 7,1 we are of the opinion that it is the duty of the board of canvassers, in the circumstances set forth in the question, to place the name of the voter on the voting list of the town, not only for general elections but also for elections of town officers. Such a voter is clearly qualified to vote by Article VII of the amendments to the Constitution, § 1,2 and the only restriction upon his right to vote is that contained in the proviso to Article VII, § 1, viz., that he shall not be allowed to vote in the election of the city council of any city, or upon a proposition to impose a tax or for the expenditure of money in any town or city.
                                         CHARLES MATTESON, JOHN H. STINESS, PARDON E. TILLINGHAST, GEORGE A. WILBUR, HORATIO ROGERS, WM. W. DOUGLAS.
1 Gen. Laws R.I. cap. 7, § 7, is as follows:
"Sec. 7. The proof of the registry of a person in a town other than that in which he shall offer to vote shall be the certificate of the town clerk of the town in which he is registered."
2 Article VII, Section 1, of the Amendments to the Constitution of Rhode Island, is as follows:
Section 1. Every male citizen of the United States of the age of twenty-one years, who has had his residence and home in this State for two years, and in the town or city in which he may offer to vote six months next preceding the time of his voting, and whose name shall be registered in the town or city where he resides on or before the last day of December, in the year next preceding the time of his voting, shall have a right to vote in the election of all civil officers and on all questions in all legally organized town and ward meetings: Provided, that no person shall at any time be allowed to vote in the election of the city council of any city, or upon any proposition to impose a tax or for the expenditure of money in any town or city, unless he shall within the year next preceding have paid a tax assessed upon his property therein valued at least at one hundred and thirty-four dollars." *Page 728